Citation Nr: 1505461	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for a right knee injury.

2.  Entitlement to an increased disability rating in excess of 10 percent for a left knee injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1992.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased the Veteran's disability rating for a right knee injury to 20 percent, and continued a 10 percent disability rating for the Veteran's left knee injury.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's requested videoconference hearing was initially scheduled for December 10, 2014, and was intended to be held at the RO in Waco, Texas.  However, in letters dated November 21, 2014 and November 25, 2014, he indicated that he would not be able to attend the proceeding due a doctor's appointment.  Consequently, he requested to reschedule his hearing for a later date.

Therefore, the Board finds the Veteran has submitted a timely request to reschedule his videoconference hearing.  38 C.F.R. § 20.704(d) (2014).

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a videoconference hearing at the RO in Waco, Texas, before a Veterans Law Judge.  Notify him and his representative of the date, time, and location of this rescheduled hearing, and place a copy of this notification letter in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




